Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 1 of 7 Page ID #:93



  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MICHAEL LYNN WATERS,                                 Case No. CV 19-7454 RGK (PVC)
 12                         Petitioner,
 13          v.                                                  ORDER OF DISMISSAL
 14   W. SULLIVAN, Warden,
 15                         Respondent.
 16
 17                                                   I.
 18                                         INTRODUCTION
 19
 20          On September 26, 2019, Petitioner Michael Lynn Waters, a California state
 21   prisoner proceeding pro se, filed a document captioned “Petition for Writ of Mandate,”
 22   (“Petition,” Dkt. No. 2), which the Court construes as a habeas petition under 28 U.S.C.
 23   § 2254. (“Order,” Dkt. No. 10). Although the Petition is nearly unintelligible, Petitioner
 24   appears to be challenging the denial of his habeas petition in the California Supreme Court
 25   on August 14, 2019 on the grounds that the petition was untimely, successive, and
 26   repetitive, (Petition at 2, 7), and, potentially, that state court’s concurrent denial of a
 27   petition for writ of mandate against the California Court of Appeal that concerned a
 28   dispute about the proper venue for filing his “future writs and requests” in the Los
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 2 of 7 Page ID #:94



  1   Angeles County Superior Court. (Id. at 3, 8-10). 1 No matter how the Petition’s claims are
  2   understood, the Court lacks jurisdiction to hear them. Accordingly, for the reasons stated
  3   below, the Petition is DENIED without prejudice.
  4
  5                                                II.
  6                               PROCEDURAL BACKGROUND
  7
  8          On September 29, 1998, a jury in the Los Angeles County Superior Court
  9   convicted Petitioner of one count of attempted murder, and also found true the special
 10   allegations that Petitioner personally used a firearm and personally inflicted great bodily
 11   injury in the commission of the offense. (See Michael L. Waters v. Veal, Warden, CV 03-
 12   9423 FMC (AN), Report and Recommendation, Dkt. No. 13 at 1-2). Petitioner was
 13   sentenced to an indeterminate term of life with the possibility of parole, plus an additional
 14   thirteen years pursuant to the enhancements. (Id. at 2). The California Court of Appeal
 15   ordered that the abstract of judgment be corrected to reflect the proper restitution fine and
 16   sentence and affirmed the judgment. (Id.). Petitioner did not file a petition for review
 17   with the California Supreme Court on direct review. (Id.). However, he has since
 18   pursued collateral relief in the Los Angeles County Superior Court, the California Court
 19   of Appeal, and the California Supreme Court in many filings too numerous to address
 20   here. (See Michael Lynn Waters v. State of California, CV 16-1593 RGK (AS), Report
 21   and Recommendation, Dkt. No. 24 at 3-11).
 22
 23          Petitioner has filed at least six habeas petitions and one petition for writ of mandate
 24   in this Court challenging his 1998 conviction and sentence. The Court summarily
 25   dismissed his first habeas petition without prejudice as completely unexhausted. (See
 26
 27
      1
 28    Citations to the Petition follow the page numbers assigned by the Court’s CM/ECF
      electronic docketing system.
                                                    2
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 3 of 7 Page ID #:95



  1   Michael Lynn Waters v. Veal, Warden, CV 03-3853 FMC (AN) (“Prior Petition I”),
  2   Memorandum and Order, Dkt. No. 4 at 2-3; Judgment, Dkt. No. 5).
  3
  4          The Court dismissed Petitioner’s second habeas petition with prejudice as
  5   untimely. (See Michael L. Waters v. Veal, Warden, CV 03-9423 FMC (AN) (“Prior
  6   Petition II”), Report and Recommendation, Dkt. No. 13 at 4-7; Order Accepting, Dkt. No.
  7   16; Judgment, Dkt. No. 17). Petitioner appealed the adverse judgment to the Ninth
  8   Circuit, which denied a certificate of appealability. (Id., Mandate, Dkt. No. 23).
  9
 10          Petitioner’s third habeas petition was summarily denied without prejudice as
 11   successive. (See Michael Lynn Waters v. Kirkland, Warden, CV 06-6809 FMC (AN)
 12   (“Prior Petition III”), Memorandum and Order, Dkt. No. 3 at 2-3; Judgment, Dkt. No. 4).
 13   The Court noted in its Order that prior to filing Prior Petition III, Petitioner had sought
 14   permission from the Ninth Circuit to file a second or successive petition, but was denied,
 15   which did not deter him from filing Prior Petition III. (Id., Dkt. No. 3 at 2) (citing
 16   Michael Lynn Waters v. Francisco Jacquez, 9th Cir. Case No. 06-71734 (Order filed May
 17   30, 2006)).
 18
 19          After the district court dismissed Prior Petition III, Petitioner filed another
 20   application in the Ninth Circuit for authorization to file a second or successive Petition,
 21   but was once again denied. (See Prior Petition III, Order, Dkt. No. 5). Despite the denial
 22   of his application by the Ninth Circuit, Petitioner filed his fourth habeas petition in this
 23   court approximately two months later, which was once again summarily denied without
 24   prejudice as successive. (See Michael Lynn Waters v. Bob Harel, Warden, CV 07-2952
 25   FMC (AN) (“Prior Petition IV”), Memorandum and Order, Dkt. No. 3 at 3-4; Judgment,
 26   Dkt. No. 4). Petitioner appealed the judgment to the Ninth Circuit, which once again
 27   denied a certificate of appealability. (Id., Order, Dkt. No. 13).
 28

                                                     3
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 4 of 7 Page ID #:96



  1          Petitioner’s next filing in this Court was a petition for writ of mandate. (Michael
  2   Lynn Waters v. State Supreme Court of California, et al., CV 15-9705 RGK (AS)). The
  3   Court denied Petitioner’s request to proceed in forma pauperis on the grounds that (1) the
  4   petition was “legally and/or factually patently frivolous” and (2) the Court lacked
  5   jurisdiction to provide the relief sought by the petition, i.e., an order compelling the State
  6   of California to produce an original signed copy of his underlying felony complaint. (Id.,
  7   Order, Dkt. No. 6 at 1).
  8
  9          The Court denied Petitioner’s fifth habeas petition with prejudice on the ground
 10   that the petition was grossly untimely. (Michael Lynn Waters v. State of California, CV
 11   16-1593 RGK (AS) (“Prior Petition V”), Report and Recommendation, Dkt. No. 24 at 13-
 12   17; Order Accepting, Dkt. No. 27; Judgment, Dkt. No. 28). Petitioner’s sixth habeas
 13   petition was summarily denied without prejudice as successive. (Michael Lynn Waters v.
 14   Sullivan, Warden, CV 17-9282 RGK (AS) (“Prior Petition VI”), Order of Dismissal, Dkt.
 15   No. 6 at 4-5). The Ninth Circuit denied Petitioner’s request for a certificate of
 16   appealability. (Id., Order, Dkt. No. 10).
 17
 18          The instant Petition followed on September 26, 2019. While nearly indecipherable,
 19   the Petition attaches two orders by the California Supreme Court that were issued
 20   concurrently on August 14, 2019, and appears to be challenging them both. (Petition at 7-
 21   8). The first order denies Petitioner’s state habeas petition as untimely, successive and
 22   repetitive. 2 (Id. at 7). The second order is a silent denial of a petition for writ of mandate
 23   naming the California Court of Appeal as the respondent. In addition to the California
 24   Supreme Court’s order, the Petition also attaches an order by the California Court of
 25   Appeal denying Petitioner’s petition for writ of mandate in which he appears to have
 26   complained that the Los Angeles County Superior Court rejected his attempt to file an
 27
      2
       The Petition also attaches, without explanation, a copy of an order by the Los Angeles
 28   County Superior Court dated August 14, 2003 denying two habeas petitions filed in 2001
      and 2002. (Petition at 16-17).
                                                     4
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 5 of 7 Page ID #:97



  1   action in the superior court in Long Beach. (Id. at 8). Petitioner complains elsewhere in
  2   the Petition that he was told by the superior court to “redirect [his] future writs and
  3   requests to the (appropriate) court, this [sic] in your case is: Compton Courthouse.” (Id.
  4   at 3).
  5
  6                                                  III.
  7                                            DISCUSSION
  8
  9            By its attachments, the Petition appears, at least in part, to challenge the California
 10   Supreme Court’s denial of Petitioner’s habeas petition on procedural grounds. (Petition at
 11   1, 7). Accordingly, the Court construes the Petition as a habeas petition under 28 U.S.C.
 12   § 2254.
 13
 14            So construed, the Antiterrorism and Effective Death Penalty Act (“AEDPA”)
 15   applies to the instant Petition because Petitioner filed it after AEDPA’s effective date of
 16   April 24, 1996. Lindh v. Murphy, 521 U.S. 320, 336 (1997). Under AEDPA, a petition is
 17   considered “successive” if it challenges “the same custody imposed by the same judgment
 18   of a state court” as a prior petition. Burton v. Stewart, 549 U.S. 147, 153 (2007) (per
 19   curiam). AEDPA prohibits the filing of a second or successive petition in district courts
 20   unless the petitioner first obtains permission from the appropriate court of appeals. See 28
 21   U.S.C. § 2244(a)(3)(A) (“Before a second or successive application permitted by this
 22   section is filed in the district court, the applicant shall move in the appropriate court of
 23   appeals for an order authorizing the district court to consider the application.”); accord
 24   Burton, 549 U.S. at 152-53.
 25
 26            “If [a] prisoner asserts a claim [in a successive petition] that he has already
 27   presented in a previous federal habeas petition, the claim must be dismissed in all cases.
 28   And if the prisoner asserts a claim that was not presented in a previous petition, the claim

                                                      5
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 6 of 7 Page ID #:98



  1   must be dismissed unless it falls within one of two narrow exceptions.” 3 Tyler v. Cain,
  2   533 U.S. 656, 661 (2001). However, “[e]ven if a petitioner can demonstrate that he
  3   qualifies for one of these exceptions, he must [still] seek authorization from the court of
  4   appeals before filing his new petition with the district court.” Woods v. Carey, 525 F.3d
  5   886, 888 (9th Cir. 2008).
  6
  7          The Petition is successive because Petitioner challenged his 1998 conviction in six
  8   prior federal habeas petitions, five of which were denied as untimely or successive. 4 See
  9   Burton, 549 U.S. at 153. Petitioner must therefore obtain permission from the Ninth
 10   Circuit Court of Appeals before the instant Petition may proceed. The Court’s docket
 11   does not indicate that Petitioner has requested or received permission from the Ninth
 12   Circuit to file a successive petition. Therefore, the Petition must be dismissed without
 13   prejudice to refiling after Petitioner obtains the necessary authorization. See Burton, 549
 14   U.S. at 153 (“In short, [the petitioner] twice brought claims contesting the same custody
 15   imposed by the same judgment of a state court. As a result, under AEDPA, he was
 16   required to receive authorization from the Court of Appeals before filing his second
 17   challenge. Because he did not do so, the District Court was without jurisdiction to
 18   entertain it.”); Rishor v. Ferguson, 822 F.3d 482, 490 (9th Cir. 2016) (failure to seek
 19   appellate authorization for successive petition acts as a jurisdictional bar).
 20
 21          Even if the Court were to construe the instant Petition as somehow challenging the
 22   directive of the Los Angeles County Superior Court regarding the proper venue for
 23   Petitioner’s “future writs and requests,” the Petition would still fail. This Court lacks
 24   3
         “One of these exceptions is for claims predicated on newly discovered facts that call
 25   into question the accuracy of a guilty verdict. The other is for certain claims relying on
      new rules of constitutional law.” Tyler, 533 U.S. at 661 (citations omitted). Neither of
 26   these exceptions appears to apply here.
      4
 27    Prior Petition I was denied without prejudice for failure to exhaust and does not count
      against Petitioner for purposes of determining whether the instant Petition is second or
 28   successive.

                                                     6
Case 2:19-cv-07454-RGK-PVC Document 13 Filed 04/14/20 Page 7 of 7 Page ID #:99



  1   jurisdiction to order the relief requested. See Demos v. United States Dist. Ct. for the
  2   Eastern Dist. of Washington, 925 F.2d 1160-1161-62 (9th Cir. 1991) (“[T]his court lacks
  3   jurisdiction to issue a writ of mandamus to a state court.”); Clark v. State of Washington,
  4   366 F.2d 678, 681 (9th Cir. 1966) (“The federal courts are without power to issue writs of
  5   mandamus to direct state courts or their judicial officers in the performance of their
  6   duties.”).
  7
  8                                                 IV.
  9                                              ORDER
 10
 11          For the foregoing reasons, the Petition is DENIED without prejudice for lack of
 12   jurisdiction. Petitioner is cautioned that any future frivolous filings that ignore this
 13   Court’s prior Orders may result in the imposition of sanctions, including a vexatious
 14   litigant declaration requiring Petitioner to obtain permission from the Court before any
 15   subsequent habeas action or petition for writ of mandate challenging his September 29,
 16   1998 conviction and sentence will be accepted for filing.
 17
 18   DATED: April 14, 2020
 19
 20
                                                      R. GARY KLAUSNER
 21                                                   UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28

                                                     7
